IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CAROL ANN CARTER, MONICA             :   No. 11 MAP 2022
PARRILLA, REBECCA POYOUROW,          :
WILLIAM TUNG, ROSEANNE MILAZZO,      :   Appeal from the Order of the
BURT SIEGEL, SUSAN CASSANELLI, LEE   :   Commonwealth Court at No. 464
CASSANELLI, LYNN WACHMAN,            :   MD 2021 dated January 14, 2022
MICHAEL GUTTMAN, MAYA FONKEU,        :   denying intervenor status.
BRADY HILL, MARY ELLEN BALCHUNIS,    :
TOM DEWALL, STEPHANIE MCNULTY        :
AND JANET TEMIN                      :
                                     :
                                     :
          v.                         :
                                     :
                                     :
LEIGH M. CHAPMAN, IN HER OFFICIAL    :
CAPACITY AS THE ACTING SECRETARY     :
OF THE COMMONWEALTH OF               :
PENNSYLVANIA; JESSICA MATHIS, IN     :
HER OFFICIAL CAPACITY AS DIRECTOR    :
FOR THE PENNSYLVANIA BUREAU OF       :
ELECTION SERVICES AND NOTARIES       :
                                     :
                                     :
APPEAL OF: LESLIE OSCHE, KIM         :
GEYER, MICHAEL T. SLUPE, CANDEE      :
BARNES, THOMAS REEP, BRANDY          :
REEP, KENNETH LUNSFORD, TAMMY        :
LUNSFORD, JAMES THOMPSON,            :
PAMELA THOMPSON, JOSEPH              :
RENWICK, STEPHANIE RENWICK, LOUIS    :
CAPOZZI, DAVID BALL, MARY E.         :
OWLETT, KRISTINE ENG, JUSTIN         :
BEHRENS, JAMES P. FOREMAN,           :
MATTHEW J. STUCKEY, ANTHONY J.       :
LUTHER, LINDA C. DANIELS, JEFFREY    :
PICCOLA, JAMES VASILKO, JAY          :
HAGERMAN, AND EVAN P. SMITH.,        :
Possible Intervenors                 :
                                     :
                                     :
PHILIP T. GRESSMAN; RON Y. DONAGI;   :   No. 12 MAP 2022
KRISTOPHER R. TAPP; PAMELA           :
GORKIN; DAVID P. MARSH; JAMES L.     :   Appeal from the Order of the
ROSENBERGER; AMY MYERS; EUGENE       :   Commonwealth Court at No. 465
BOMAN; GARY GORDON; LIZ MCMAHON;     :   MD 2021 dated January 14, 2022
TIMOTHY G. FEEMAN; AND GARTH         :   denying intervenor status.
ISAAK                                :
                                     :
                                     :
          v.                         :
                                     :
                                     :
LEIGH M. CHAPMAN, IN HER OFFICIAL    :
CAPACITY AS THE ACTING SECRETARY     :
OF THE COMMONWEALTH OF               :
PENNSYLVANIA; JESSICA MATHIS, IN     :
HER OFFICIAL CAPACITY AS DIRECTOR    :
FOR THE PENNSYLVANIA BUREAU OF       :
ELECTION SERVICES AND NOTARIES       :
                                     :
                                     :
APPEAL OF: LESLIE OSCHE, KIM         :
GEYER, MICHAEL T. SLUPE, CANDEE      :
BARNES, THOMAS REEP, BRANDY          :
REEP, KENNETH LUNSFORD, TAMMY        :
LUNSFORD, JAMES THOMPSON,            :
PAMELA THOMPSON, JOSEPH              :
RENWICK, STEPHANIE RENWICK, LOUIS    :
CAPOZZI, DAVID BALL, MARY E.         :
OWLETT, KRISTINE ENG, JUSTIN         :
BEHRENS, JAMES P. FOREMAN,           :
MATTHEW J. STUCKEY, ANTHONY J.       :
LUTHER, LINDA C. DANIELS, JEFFREY    :
PICCOLA, JAMES VASILKO, JAY          :
HAGERMAN, AND EVAN P. SMITH.,        :
Possible Intervenors                 :
                                     :
                                     :




                       [11 & 12 MAP 2022] - 2
                                          ORDER


PER CURIAM                                               DECIDED: February 2, 2022
       AND NOW, this 2nd day of February, 2022, probable jurisdiction is NOTED. As

Appellants waited twelve days to file a notice of appeal from the Commonwealth Court’s

order denying intervention, and deadlines established by that order have already passed,

the Order of the Commonwealth Court is AFFIRMED. Cf. Pa.R.Civ.P. 2329(3) (allowing

for denial of intervention if “the petitioner has unduly delayed in making application for

intervention or the intervention will unduly delay . . . the trial or the adjudication of the

rights of the parties”).




                                  [11 & 12 MAP 2022] - 3